Citation Nr: 0200295	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of osteomyelitis of the left radius for the period 
from January 1, 1995 to April 27, 1999.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of osteomyelitis of the left radius from April 28, 
1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from October 1974 to 
October 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  By 
September 1995 rating decision, the RO denied a rating in 
excess of 20 percent for residuals of osteomyelitis of the 
left radius.  The veteran appealed the RO decision; in 
February 1997, she testified at a hearing at the RO.  Then, 
by February 1998 rating decision, the RO reduced the rating 
for veteran's osteomyelitis of the left radius, effective 
April 28, 1999.  See 38 C.F.R. § 4.71a, Code 5000.

Given the procedural history of this case, proper 
adjudication of the veteran's claim requires an evaluation 
during two discrete time periods.  The first period extends 
from January 1, 1995, the effective date of the veteran's 20 
percent rating for osteomyelitis, to April 27, 1999, after 
which time the RO reduced the rating for the veteran's 
disability to 10 percent from April 28, 1999.  


FINDINGS OF FACT

1.  From January 1, 1995 to April 27, 1999, the veteran's 
osteomyelitis of the left radius was not manifested by 
definite involucrum or sequestrum; frequent episodes, with 
constitutional symptoms; multiple localization, a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.

2.  From April 28, 1999 her osteomyelitis of the left radius 
has been inactive, without evidence of active infection in 
over 5 years.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for osteomyelitis of the left radius have not been met for 
the period from January 1, 1995 to April 27, 1999.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5000 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for osteomyelitis of the left radius have not been met from 
April 28, 1999.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Code 5000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

VCAA provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  In this 
case, the Board concludes the discussions in the rating 
decision, the Statements of the Case, VA letters to the 
veteran, and the discussion at the February 1997 hearing, 
adequately informed her of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  It is noted that some of the veteran's service 
medical records have been associated with this claims folder, 
as have VA and private clinical records identified by the 
veteran.  She has identified no additional pertinent evidence 
which has not been requested.  In addition, she has been 
afforded VA medical examination in February 1997 and April 
2000.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5103, 
5103A 5107(a) (West 1991 & Supp. 2001).  Thus, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

I.  Factual Background

A review of the record reveals that in 1976, the veteran 
sustained a closed fracture of the left distal radius which 
was treated by casting with a pin fixation.  Thereafter, she 
developed a pin tract infection, which necessitated surgical 
debridement in June 1977.  In July 1981, following separation 
from service, the veteran was again hospitalized after she 
developed a pustular lesion on the forearm which drained and 
revealed an underlying sinus.  Surgical excision of the sinus 
tract of the left forearm was performed.  

On July 1981 VA medical examination, the veteran reported 
that since her July 1981 surgery, her wound had healed and 
she had experienced no further drainage.  Examination 
revealed a slightly reddened surgical scar and good range of 
motion of the arm, elbow and wrist.  X-ray examination showed 
no evidence of unhealed fracture, although there was 
indentation in the bony cortex at the proximal end of the 
middle third of the left radius.  The impression was status 
post fracture of the left radius, healed, and osteomyelitis 
of the left radius, manifested by extrusion of sequestrum 
within the past six months, indentation of bone, a red scar, 
and atrophy of the forearm.

In July 1982, the RO granted service connection for residuals 
of a fracture of the left radius and assigned a zero percent 
rating, effective November 30, 1981.  Also, the RO granted 
service connection for osteomyelitis of the left radius and 
assigned a 20 percent rating from November 30, 1981 and a 10 
percent rating effective July 22, 1986.  See 38 C.F.R. 
§ 4.71a, Code 5000.

The veteran appealed the effective date assigned by the RO; 
in March 1985, the Board determined that an effective date of 
October 11, 1979 for the award of service connection for 
residuals of a fracture of the left radius and osteomyelitis 
of the left radius was warranted.  In May 1985, the RO 
assigned a zero percent rating for residuals of a fracture of 
the left radius, effective October 11, 1979.  In addition, 
the RO assigned a 20 percent rating for osteomyelitis of the 
left radius from October 11, 1979, and a 10 percent rating 
for that disability to be effective July 25, 1986.  

In March 1994, the veteran filed a claim of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30, stating that 
she was to undergo surgery for her left arm disability.  In 
connection with her claim, the RO obtained a private surgical 
report showing that on April 28, 1994, the veteran underwent 
open debridement of the left proximal radius for treatment of 
osteomyelitis.  

In June 1994, the veteran underwent VA medical examination at 
which she reported that she had had increasing pain and 
dysfunction in the left arm due to chronic osteomyelitis.  
She described her left arm as "just about useless," due to 
severe pain.  The veteran indicated that her recent 
osteomyelitis infections had been treated with antibiotics 
and that she recently had surgery.  She also indicated that 
she was scheduled to have surgery in the future.  On 
examination, the veteran was in tears due to pain.  There was 
an exquisitely tender surgical scar near the elbow.  Muscle 
strength was fair and measurements of the forearms were 
equal.  There was full range of motion of the left elbow and 
left wrist.  The left wrist flexed to 45 degrees, but the 
veteran had full range of motion of the hand joints.  The 
diagnosis was chronic osteomyelitis of the left radius, 
status post multiple surgeries.  

According to a VA hospitalization report, in August 1994, the 
veteran was admitted for a second opinion as to the 
postoperative treatment of her osteomyelitis.  By way of 
history, she reported that she had sustained a left forearm 
fracture in 1976, which had been treated with a pins and 
plaster technique.  She indicated that she developed a pin 
tract infection that led to a localized area of infection of 
the radius.  It was noted that her infection was never 
eradicated, although it was dormant for a number of years.  
In recent years, however, she reported that she had undergone 
a number of debridements, most recently in March 1994.  She 
indicated that she was initially managed on medication, but 
that her insurance coverage had expired, and she sought a 
second opinion.  With respect to then-current symptoms, she 
reported that she had night chills and sweats over the past 
several days and that the sinus tract on her left arm had 
drained purulent material in the past week.  On objective 
examination, the veteran appeared healthy and well nourished.  
Examination of the neck, lungs, heart, abdomen, and 
peripheral circulation was unremarkable.  The left forearm 
revealed a surgical scar and a sinus tract with marked 
tenderness, but without erythema or clinical sign of 
cellulitis.  During hospitalization, she ran a low grade 
temperature and exhibited purulent drainage from the forearm 
wound; however, the drainage was cultured and diagnosed as a 
staphylococcus infection.  X-ray and magnetic resonance 
imaging (MRI) revealed a defect attributed to previous 
surgery, but no evidence of bone destruction or 
osteomyelitis.  She was treated with antibiotics and 
discharged about 10 days later.  At discharge, there was no 
drainage from the sinus tract.  The postoperative plan was to 
manage her with intravenous antibiotics.  

By August 1994 rating decision, the RO assigned a temporary 
total rating for the veteran's osteomyelitis of the left 
radius from April 28 to July 31, 1994.  Effective August 1, 
1994, the rating for the disability was reduced to 20 
percent.  

Later that month, the veteran requested an extension of the 
temporary total rating for her osteomyelitis of the left 
radius.  She submitted a note from a VA physician, indicating 
that the veteran was being treated for chronic osteomyelitis 
in the left forearm which required therapy for a few months.  
The physician indicated that the veteran would be unable to 
work until December 31, 1994.

In September 1994, the veteran was again hospitalized with a 
3-day history of fever and chills, felt to be due to either 
osteomyelitis or infection at the site of a catheter.  On 
examination, the head, ears, nose, throat, and lungs were 
normal.  Cardiac examination was unremarkable and 
neurological examination was normal.  Laboratory studies 
included urinalysis which revealed some epithelial cells, but 
was otherwise negative.  During hospitalization, it was noted 
that the veteran had previously been treated with intravenous 
home therapy antibiotics, but had developed line infections.  
Thus, it was determined that she was not an ideal candidate 
for an indwelling catheter and it was removed.  It was the 
opinion of the Infectious Disease service that her 
osteomyelitis could be adequately managed with oral 
antibiotics for the next year.  About 10 days later, she was 
discharged in good condition without dietary or physical 
activity restrictions.  Her prognosis was noted to be good.

By December 1994 rating decision, the RO granted an extension 
of the temporary total rating for the veteran's osteomyelitis 
of the left forearm to December 31, 1994.  Effective January 
1, 1995, a 20 percent rating was assigned.  The RO further 
determined that, effective April 28, 1999, a 10 percent 
rating was to be assigned.  

Subsequent VA clinical records from February to June 1995 
show the veteran was seen on follow-up for osteomyelitis.  In 
February, she complained of drainage from the site of a 
previous catheter in the right chest.  A bone scan in March 
1995 reportedly showed chronic osteomyelitis with possible 
left elbow arthritic changes.  In May 1995, the veteran 
complained of pain in the left proximal radius.  It was noted 
that her temperature over the last three months had been 
approximately 99 degrees, with no fever or chills.  On 
examination, there was no drainage from the left proximal 
forearm.  There was a subjective decrease in sensation to the 
left radial distribution, although sensory examination was 
intact to left median and ulnar nerve distributions and 
pulses were intact.  There was full range of elbow and arm 
motion.  The examiner recommended that the veteran complete 
her one year course of antibiotics.  Then, the need for 
operative intervention in the form of removal of the infected 
area and placement of a bone graft would be considered.  

By September 1995 rating decision, the RO continued the 20 
percent rating for the veteran's osteomyelitis.  In September 
1996, she disagreed, claiming that she still suffered greatly 
from the condition.  She stated that she had had six 
surgeries over the years and still had pain, scarring and 
loss of strength in her left arm.

VA clinical records from January 1996 to February 1997 
include a January 1996 X-ray study showing no changes since 
May 1995; the lack of interval change suggested that the 
osteomyelitis process was not active.  A bone scan showed a 
focal increased uptake in the mid portion of the radius, 
consistent with the veteran's known osteomyelitis in the 
area; the overall appearance was noted to be not 
significantly changed since March 1995, although clinical 
correlation was advised.  In January 1997, the veteran 
complained of pain in the left forearm for the past two 
months.  It was noted that her forearm was slightly swollen 
and that X-ray examination and bone scans showed no sign of 
osteomyelitis.  The assessment was rule out osteomyelitis.  
On follow-up in February 1997, it was noted that a work-up 
for osteomyelitis had been negative.  Examination showed pain 
over the scar and on extremes of wrist flexion.  The 
assessment was scarring.  

In February 1997, the veteran testified at a hearing at the 
RO that she was taking oral antibiotics for her condition and 
had been doing so for the past couple of months.  She stated 
that she expected to finish her course of antibiotics in 
about a month.  She indicated that she had not received 
intravenous antibiotics since her hospitalizations in 1994.  
As to symptoms, she indicated a loss of left arm strength, 
easy fatigability, tender and painful scarring, and loss of 
motion of the wrist.

On February 1997 VA medical examination, the veteran reported 
a history of osteomyelitis of the left radius with seven 
prior surgeries.  On examination, she was described as well 
nourished and well developed.  The examiner described the 
scars in detail and noted that grip strength was decreased on 
the left.  Range of motion of the hands and fingers was 
normal.  The diagnoses included status post-operative status 
of the left forearm, times seven, for osteomyelitis, with 
several surgical scars with moderate disfiguration and 
decreased grip in the left hand.  

By February 1998 decision, the RO granted service connection 
for scarring of the left forearm with residual pain, 
disfigurement, and loss of grip strength; a 20 percent rating 
was assigned, effective April 28, 1994.  In addition, the RO 
granted service connection for a tender scar of the right 
breast, a residual of an infection of the catheter site, and 
assigned a 10 percent rating, effective August 10, 1994.  The 
RO also continued the 20 percent rating for the veteran's 
osteomyelitis of the left forearm from January 1, 1995, and 
further indicated that effective April 28, 1999, a 10 percent 
rating was to be assigned for that disability.  

On April 2000 VA medical examination, the veteran reported 
she had full-time employment in the field of research and 
development.  She indicated that her last surgery for 
osteomyelitis was about 41/2 years earlier, and that she had 
not been on oral antibiotics for six or seven months, when 
she was given a course due to slight drainage.  She stated 
she had no drainage, but she had daily pain and a dull 
feeling in the lower 2/3 of the forearm.  On examination, 
range of elbow and forearm motion was normal with several 
healed surgical scars.  Sensory examination revealed 
complaints of varying decreased sharpness in the left 
forearm.  Grip strength was slightly diminished on the left 
and there was moderate tenderness about the dorsal forearm.  
Range of left wrist motion was decreased without complaint of 
pain on motion.  The diagnosis was status post osteomyelitis 
of the left forearm with residuals, not active clinically.  

In September 2000, the RO requested that the veteran identify 
treatment records pertinent to her claim.  She responded that 
she had been on long-term antibiotic treatment in 1994 and 
1995, and that VA already had all the records pertinent to 
her claim.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Osteomyelitis is rated under 38 C.F.R. § 4.71a, Code 5000, 
which provides that osteomyelitis, acute, subacute, or 
chronic, of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms, is evaluated as 
100 percent disabling.  When there are frequent episodes, 
with constitutional symptoms, a 60 percent rating is 
warranted.  When there is definite involucrum or sequestrum, 
with or without discharging sinus, a 30 percent rating is 
warranted.  When there is discharging sinus or other evidence 
of active infection within the past 5 years, a 20 percent 
rating is warranted.  Inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
past 5 years is ratable as 10 percent disabling.

In addition, notes following Code 5000, provide that a rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2) 
further provides that the 20 percent rating on the basis of 
activity within the past 5 years is not assignable following 
the initial infection of active osteomyelitis with no 
subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.

The 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with ratings of ankylosis, 
limited motion, nonunion or malunion, shortening, etc.  A 
compensable rating for osteomyelitis will not be applied 
following cure by amputation of the sinus.  Note (1) 
following Diagnostic Code 5000 and 38 C.F.R. § 4.43 (2001).

III.  Analysis

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent for 
osteomyelitis of the left forearm from January 1, 1995 to 
April 27, 1999 is not warranted.  The evidence shows that, 
during this period, the veteran's osteomyelitis was not 
manifested by definite involucrum or sequestrum; frequent 
episodes of osteomyelitis infection with constitutional 
symptoms; or osteomyelitis of the pelvis, vertebrae, or 
extending into major joints; multiple localization or with 
long history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional symptoms.  
In fact, VA clinical records show that during this period, 
although the veteran complained of pain and sensory changes 
in the forearm, and although she was on a course of post-
operative oral antibiotics, there were no objective findings 
of active osteomyelitis or signs of infection due to 
osteomyelitis.  Based thereon, the Board finds that the 20 
percent rating assigned during this period was appropriate.  
The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for osteomyelitis of the left 
radius for the period from January 1, 1995 to April 27, 1999.

Likewise, the Board finds that entitlement to a rating in 
excess of 10 percent for osteomyelitis of the left radius for 
the period from April 28, 1999 to the present is unwarranted.  
Again, the objective evidence does not reveal evidence of an 
active infection of osteomyelitis within 5 years (i.e. the 
period from April 28, 1994 to April 28, 1999).  While the 
record reveals that the veteran was treated for an infection 
of the sinus tract on her left arm in August 1994, and for an 
infection at the site of a catheter in September 1994, such 
infections were attributed to other organisms and were not 
active osteomyelitis infections.  Thus, as there has not been 
evidence of active osteomyelitis infection within the past 5 
years, the criteria for an evaluation in excess of 10 percent 
for osteomyelitis of the left radius for the period from 
April 28, 1999 to the present have not been met.

In reaching this decision, the Board has considered the 
veteran's complaints of pain and loss of strength in the left 
forearm.  However, as noted above, by February 1998 rating 
decision, the RO granted service connection for scarring of 
the left forearm with residual pain, disfigurement, and loss 
of grip strength; a 20 percent rating was assigned, effective 
April 28, 1994.  As these symptoms are already considered 
part of the basis for the current 20 rating assigned for 
scarring of the left forearm, they cannot form the basis for 
a higher evaluation under Code 5000 for osteomyelitis without 
violating the rule against pyramiding.  38 C.F.R. § 4.14 
(2001).

The Board has also considered whether an extraschedular 
rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 
(1996) (the question of extraschedular rating is a component 
of the veteran's claim for an increased rating).  The record 
shows that the RO considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001), but determined 
that such referral was unwarranted.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

In this case, the Board has reviewed the record with these 
mandates in mind and agrees with the RO that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
service-connected osteomyelitis markedly interfered with her 
employment during the period from January 1, 1995 to the 
present.  The Board also notes that there is absolutely no 
evidence of record showing that she has been frequently 
hospitalized due to her disability for the period from 
January 1, 1995.  Indeed, it does not appear that she has 
been hospitalized for her disability at all during this 
period.  Consequently, the Board finds that no further action 
on this matter is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of osteomyelitis of the left radius, from January 1, 1995 to 
April 27, 1999, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of osteomyelitis of the left radius from April 28, 1999 is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



